DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 17, 18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,240,771) (hereinafter Lee).
Re claim 1, Lee discloses:
“a microcontroller having a memory” (Fig. 8, combination of 805 and 815);
“a receiving device receiving data in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing, said receiving device in an operating mode A, where received, or received and filtered, data is diverted at said receiving device and supplied to said microcontroller at a sampling rate which can be defined:
said microcontroller or said receiving device decimates the data by selecting a subset from a set of samples; and

IN; and a set of L samples are selected from M input samples and buffered by 815 for further processing.)
Re claim 21, see claim 1 for corresponding claimed subject matter (Note: an operation mode in Lee teaches the claimed “operation mode B”).
Re claim 5, Lee further discloses “wherein said receiving device has a filter that filters the data before supplying the data to said microcontroller” in Fig. 8.
Re claim 6, Lee implies the teaching of “wherein said microcontroller has a filter that filters the data before decimation” in Fig. 8; wherein 850 is considered as the “microcontroller”.
Re claim 17, Lee further implies the teaching of “wherein said microcontroller is configured to process also higher layers in addition to processing and storing the data” in col. 1, lines 40-56; col. 7, lines 6-14; 
Re claim 18, Lee further discloses “wherein said receiving device and said microcontroller are embodied as a common structural unit” in Fig. 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely (US 2014/0241468) in view of Lee.
Re claim 22, Seely discloses:
“at least one concentrator” (Fig. 1, element 106; para 0047):
“a plurality of terminals that are self-sufficient in energy, each of said terminals containing a radio receiver having a receiving device, said receiving device receiving the data from said at least one concentrator in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing; and” (Fig. 1, element 108-120; para. 0047)
“said radio receiver being used in an environment that is self-sufficient in energy, said radio receiver further containing a microcontroller having a memory, and in an operating mode A, where received, or received and filtered, data is diverted at said receiving device and supplied to said microcontroller at a sampling rate which can be defined, said microcontroller or said receiving device decimates the data by selecting a subset from a set of samples and said microcontroller buffers in said memory and provides for further processing of decimated data”.
Seely differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.
Lee, in similar field of endeavor, discloses such claimed subject matter in col. 9, line 49 to col. 10, line 19; wherein Lee discloses a mode of operation and input stream is received at a sampling rate RIN; and a set of L samples are selected from M input samples and buffered by 815 for further processing.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ruelke et al. (US 2012/0129480) (hereinafter Ruelke).
Re claim 2, Lee discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the radio receiver is a software defined radio type” (SDR).
Ruelke discloses SDR radio type is known in the art in para. 0002.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated the SDR radio type taught by Ruelke into to Lee receiver for same purpose of supporting different communication schemes and predictable result would have been expected.
Claims 3, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hueber et al. (US 10,396,912) (hereinafter Hueber).
Re claim 3, Lee discloses almost all claimed subject matter in claim 3, as stated above, except for “a clock generator, and the sampling rate is defined by a clock frequency of said clock generator”.
Hueber, in similar field of endeavor, discloses “a clock generator” (Fig. 1-4, element 136; “and the sampling rate is defined by a clock frequency of said clock generator” in Fig. 1-4, 10, col. 7, lines 42-67; col. 14, lines 40-51) is rather conventional.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the conventional sampling received signal 
Re claim 10, the further claimed subject matter “wherein the clock frequency of said clock generator lies between 20 MHz and 50 MHz” would have been within the knowledge of one skilled in the art as application/design specific, which if applicable would not deviate from the principle of Lee and Hueber.
Re claim 19, Lee discloses almost all claimed subject matter in claim 19, as stated above, except for “wherein the data is I/Q data”.
Hueber discloses such claimed subject matter in Fig. 1, lines 42-60. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Hueber into Lee as application specific and predictable result would have been expected.
Claims 8, 9, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re claim 9, Lee discloses almost all claimed subject matter in claim 9, as stated above, except for “wherein different sampling rates can be defined at said microcontroller for different bandwidths”.  However, such further claimed subject matter would have been within the knowledge of an ordinary skill in the art since the sampling rate must be at least twice the bandwidth to satisfy Niquist criterion.  Thus, different bandwidth would in part define the sampling rate.
Re claim 8, the further claimed subject matter “wherein a bandwidth at which the data is supplied after said filter to said microcontroller is less than 200 KHz” would have 
Re claim 11, the further claimed subject matter “wherein an error in the clock frequency of said clock generator is less than 10 ppm” would have been within the knowledge of one skilled in the art as application/design specific, which if applicable would not deviate from the principle of Lee.
Re claim 16, the further claimed subject matter “wherein said microcontroller is configured to decode the data” would have been obvious to a person of ordinary skill in the art since the receiver (850 which includes the microcontroller 805) of Lee could have also including decoding step as conventional.
Re claim 20, the further claimed subject matter “wherein said radio receiver has an energy source for supplying energy” would have been within the knowledge of one skill in the art since any electronic device would require an energy source.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang et al. (US 2018/0246665) (hereinafter Wang).
Re claim 12, Lee discloses almost all claimed subject matter in claim 12, as stated above, except for “wherein the operating mode A can be enabled and/or disabled”.
Wang, in similar field of endeavor, discloses such claimed subject matter is known in the art in para. 0011, 0016, 0036; wherein the SDR receiver can be operating in different modes.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Wang into Lee for .
Allowable Subject Matter
Claims 4, 7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drogi et al. – US 2002/0118977
Karlsson – US 2021/0021661
Mzyk et al. – US 2019/0379522
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAC V HA/           Primary Examiner, Art Unit 2633